Exhibit21.1 LIST OF SUBSIDIARIES Subsidiary Place of Incorporation AKOS Limited United Kingdom Allied Health Group, LLC Delaware Assent Consulting California Assignment America, Inc. (a) Delaware Cejka Search, Inc. Delaware CC Local, Inc. Delaware CC Staffing, Inc. (b) Delaware ClinForce, LLC Delaware Credent Verification and Licensing Services, LLC Delaware Cross Country Capital, Inc.(c) Delaware Cross Country Healthcare UK Holdco Limited United Kingdom Cross Country Holdco (Cyprus) Limited Cyprus Cross Country Infotech, Pvt, Ltd. India Cross Country Local, Inc. (d) Delaware Cross Country Education, LLC Delaware Cross Country Publishing, LLC Delaware Cross Country TravCorps, Inc. (e) Delaware Jamestown Indemnity, Ltd. Cayman Islands MCVT, Inc. Delaware MDA Holdings, Inc. Delaware Med-Staff, Inc. (f) Delaware Medical Doctor Associates, LLC Delaware Metropolitan Research Staffing Associates, Inc. (DBA Akos US) Delaware MRA Search, Inc. Delaware (a) Effective January 1, 2012 Assignment America, Inc. converted to Assignment America, LLC. (b) Effective January 1, 2taffing, Inc. converted to Travel Staff, LLC. (c) Effective January 1, 2012 Cross Country Capital, Inc. merged into Cross Country Healthcare, Inc. (d) Effective January 1, 2012 Cross Country Local, Inc. merged into Med-Staff, Inc. (e) Effective January 1, 2012 Cross Country TravCorps, Inc. converted to Cross Country Staffing, Inc. (f) Effective January 1, 2012 Med-Staff, Inc. converted to Local Staff, LLC.
